United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1903
Issued: January 16, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 14, 2013 appellant filed a timely appeal from the July 10, 2013 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an injury to the wrist
and thumb causally related to factors of her federal employment.
FACTUAL HISTORY
On April 16, 2013 appellant, then a 50-year-old mailhandler, filed an occupational
disease claim (Form CA-2) alleging that she sustained an injury to the wrist and thumb in the
performance of duty. She stated that her duties as a mailhandler included several repetitive
tasks, which aggravated her pain. Appellant first became aware of her condition on February 14,
1

5 U.S.C. § 8101 et seq.

2013 and of its relationship to her employment on March 21, 2013. She explained that she had
not filed her claim within 30 days after March 21, 2013 because she was absent from work until
April 16, 2013. Appellant noted that her physician diagnosed her with carpal tunnel syndrome
and that a magnetic resonance imaging (MRI) scan showed a tear in the wrist and thumb area.
In a note dated March 25, 2013, Dr. Ranga Krishna, a Board-certified neurologist,
diagnosed appellant with carpal tunnel syndrome, stating that she was disabled due to this
diagnosis and recommended that she not return to work until after her next visit on
April 15, 2013.
In a report dated April 25, 2013, Dr. Jeremie Rachunow, a Board-certified family
physician, diagnosed appellant with synovitis of the hand and wrist and trigger finger. He noted
that her pain was acquired from work activities and became persistent on March 7, 2013, which
prompted her to seek medical treatment. Dr. Rachunow reviewed appellant’s work activities,
noting that she was a mailhandler for the U.S. Postal Service on modified duty requiring
handling of “return to sender” mail, placing yellow stickers on mail flats, sorting magazines and
cutting out magazines for postage due to be returned. An x-ray of her left wrist was taken on
March 21, 2013 and she was referred to Dr. Krishna on March 25, 2013. Appellant was
scheduled for an MRI scan of the left thumb on March 29, 2013. Dr. Rachunow reviewed the
results of this MRI scan and noted a partial tear of the triangular fibrocartilage, an intact carpal
tunnel, a sprain or strain of the flexor tendon of the left first digit at the left metacarpophalangeal
joint, a sprain or strain of the mid-proximal phalanx of the first digit of the left hand, mild to
moderate degenerative changes involving all metacarpophalangeal joints of the left hand and
joint fluid at the radiocarpal, midcarpal and distal carpal compartments. Dr. Rachunow
recommended physical therapy three times per month and stated that appellant was disabled by
her condition.
In a prescription form dated April 25, 2013, Dr. Rachunow prescribed a treatment
program consisting of manual therapy, soft tissue massage, paraffin bath, therapeutic activity, an
ultrasound and electronic stimulation.
In an excuse slip dated March 7, 2013, Dr. Teofila Malnum, a family physician, stated
that appellant was unable to return to work until March 31, 2013.
On May 10, 2013 OWCP requested additional factual and medical evidence from
appellant. It noted that appellant had not substantiated the factual elements of her claim and that
the medical evidence was insufficient to support a causal relationship between her claimed injury
and factors of her federal employment. OWCP afforded her 30 days to submit additional
evidence.
In a form report dated March 21, 2013, Dr. Malnum stated that appellant’s condition
commenced on March 7, 2013. She noted that appellant’s essential job functions included
handling “return to sender” mail, placing yellow stickers on mail flats and magazines and cutting
out magazines for postage due to be returned. Dr. Malnum stated that appellant was unable to
perform her job function of lifting and listed her symptoms as pain in the wrist with a tingling
sensation. She estimated that appellant’s period of incapacity began on March 8, 2013 and
would end on March 30, 2013.

2

In an attending physician’s report dated April 25, 2013, Dr. Rachunow related that
appellant noted that her pain became constant on February 14, 2013 on repetitive prehensile
movement, flexion and extension of the wrist, which were part of her work activities. He noted
limited movement and weakness of the left wrist, hand and thumb, as well as trigger finger on
appellant’s first, second and third digits and swelling of the left thumb. Dr. Rachunow checked
the box indicating that appellant’s condition was caused or aggravated by an employment
activity, explaining that her pain was acquired from work activities that required lifting and
carrying mail, cutting labels requiring fine grip movement and constant bending of the wrist.
On May 30, 2012 appellant responded to OWCP’s inquiries. She listed the duties of her
job that she believed contributed to her condition, noting that she cut out “return to sender” mail,
placed stickers on mail, marked the type of return on the sticker, cut out labels from magazines
and put magazines into postage due envelopes. Appellant stated that she performed these duties
for her entire working day, except for a 45-minute lunch break and three 10-minute rest breaks.
She described activities outside of her federal employment. Appellant noted that she had a right
arm injury in the 1990’s and clarified that her claim was for occupational disease rather than for
traumatic injury.
In a record of diagnostic testing dated March 29, 2013, Dr. Harold S. Pames, a
radiologist, described the results of an MRI scan performed on that date. On examination of the
left wrist and left thumb, he noted that there was no evidence of fracture or dislocation.
Dr. Pames stated his impression that appellant had a partial tear of the triangular fibrocartilage,
joint fluid at the radiocarpal, midcarpal and distal carpal compartments, sprain or strain of the
flexor tendon of the left first digit at the left metacarpophalengeal joint and at the mid-proximal
phalanx of the first digit of the left hand. He noted that the visualized carpal tunnel appeared
intact.
By decision dated July 10, 2013, OWCP denied appellant’s claim, finding that the
medical evidence was not sufficient to support her claim for compensation because it did not
establish that her medical condition was causally related to factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.2 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
2

Gary J. Watling, 52 ECAB 278, 279 (2001); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Michael E. Smith, 50 ECAB 313, 315 (1999).

3

statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.4 Rationalized medical
opinion evidence is medical evidence which includes a physician’s reasoned opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the compensable
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.5 The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested and the medical rationale expressed in support of the physician’s
opinion.6
ANALYSIS
Appellant filed a claim alleging that she sustained conditions of the hand and thumb due
to factors of her federal employment. OWCP accepted that she was a federal employee, that the
identified factors of employment within her performance of duty and a medical condition had
been diagnosed, but found that she did not submit sufficient medical evidence to establish that
she sustained the claimed condition due to accepted work factors.
The Board finds that appellant did not submit sufficient medical evidence to establish that
she sustained conditions of the hand and thumb due to factors of her federal employment.
Appellant submitted reports from several physicians that included diagnoses, recommendations
for treatment and descriptions of work factors. However, these reports did not provide a
rationalized medical opinion explaining how she sustained any specific condition due to factors
of her federal employment.
In a note dated March 25, 2013, Dr. Krishna diagnosed appellant with carpal tunnel
syndrome. In a prescription form dated April 25, 2013, Dr. Rachunow prescribed a treatment
program. In an excuse slip dated March 7, 2013, Dr. Malnum stated that appellant was unable to
return to work until March 31, 2013. In a form report dated March 21, 2013, she stated that
appellant’s condition commenced on March 3, 2013. Dr. Malnum noted that appellant’s
essential job functions included handling “return to sender” mail, placing yellow stickers on mail
flats and magazines and cutting out magazines for postage due to be returned. She stated that
appellant was unable to perform her job function of lifting and listed her symptoms as pain in the
wrist with a tingling sensation. In a record of diagnostic testing dated March 29, 2013,
4

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117, 123 (2005).

5

Leslie C. Moore, 52 ECAB 132, 134 (2000).

6

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

4

Dr. Pames described the results of an MRI scan performed on that date. On examination of the
left wrist and left thumb, he noted that there was no evidence of fracture or dislocation.
Dr. Pames stated his impression that appellant had a partial tear of the triangular fibrocartilage,
joint fluid at the radiocarpal, midcarpaland distal carpal compartments, sprain or strain of the
flexor tendon of the left first digit at the left metacarpophalengeal joint and at the mid-proximal
phalanx of the first digit of the left hand. He noted that the visualized carpal tunnel appeared
intact.
The Board has held that medical evidence that does not discuss as to the causal
relationship between an appellant’s injury and specified work-related factors is of diminished
probative value on the issue of causal relationship.7 Dr. Krishna’s March 25, 2013 note and
Dr. Pames’ March 29, 2013 notes relative to diagnostic testing contain diagnoses, but no
opinions as to the causal relationship between those diagnoses and work-related factors.
Dr. Rachunow’s April 25, 2013 prescription form, along with Dr. Malnum’s March 7, 2013
excuse slip and March 21, 2013 form report, contain neither diagnoses of conditions nor opinions
as to a causal relationship between appellant’s condition and work-related factors.
Appellant submitted two reports from Dr. Rachunow containing an opinion on causal
relationship. In a report dated April 25, 2013, Dr. Rachunow diagnosed her with synovitis of the
hand and wrist and trigger finger. He noted that appellant’s pain was acquired from work
activities. Dr. Rachunow reviewed her duties of employment, stating that she worked as a
mailhandler for the U.S. Postal Service on modified duty requiring handling of “return to sender”
mail, placing yellow stickers on mail flats, sorting magazine and cutting out magazines for
postage due to be returned. In an attending physician’s report of the same date, he related that
appellant noted her pain became constant on February 14, 2013 on repetitive prehensile
movement, flexion and extension of the wrist, which were part of her work activities.
Dr. Rachunow noted limited movement and weakness of the left wrist, hand and thumb, as well
as trigger finger on appellant’s first, second and third digits and swelling of the left thumb. He
checked the box indicating that appellant’s condition was caused or aggravated by an
employment activity, explaining that her pain was acquired from work activities that required
lifting and carrying mail, cutting labels which require fine grip movement and constant bending
of the wrist.
While Dr. Rachunow did provide an opinion on causal relationship in his April 25, 2013
reports, his opinion was not well rationalized. To be well rationalized, the opinion of a physician
must be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.8 Dr. Rachunow identified certain work factors and provided diagnoses, but
failed to provide a detailed explanation as to how specific physical findings and results of
diagnostic testing supported his opinion on causal relationship. He asserted that appellant’s
condition was caused or aggravated by employment activities, but did not explain how those
activities caused her condition. The Board has held that the fact that a condition manifests itself

7

J.F., Docket No. 09-1061 (issued November 17, 2009); S.E., Docket No. 08-2214 (issued May 6, 2009).

8

Leslie C. Moore, supra note 5.

5

or worsens during a period of employment9 or that work activities produce symptoms revelatory
of an underlying condition does not raise an inference of causal relationship between a claimed
condition and employment factors.10 Therefore, appellant has failed to meet her burden of proof
to establish her claim for a work-related hand and thumb condition.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not establish that she developed an injury to the wrist
and thumb causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the July 10, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 16, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

9

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

10

B.B., Docket No. 13-256 (issued August 13, 2013); Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

6

